Citation Nr: 9900871	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a daughter


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a September 1996 rating action, in 
which the RO increased the veterans disability rating for 
PTSD from 30 percent to 50 percent, effective from September 
1995.  An NOD was filed in March 1997, and an SOC issued the 
following month.  In April 1997, the RO increased the 
veterans disability rating for PTSD from 50 percent to 70 
percent, effective from February 1996.  A Supplemental SOC 
was issued that same month, April 1997.  The veteran filed a 
substantive appeal in August 1997.  In August 1998, the 
veteran testified before the undersigned during a Travel 
Board hearing at the VARO in Hartford.  

In August 1998, the veteran filed a VA Form 21-8940 
(Veterans Application for Increased Compensation Based on 
Unemployability).  This claim for a total disability rating 
based upon individual unemployability has not been 
adjudicated by the RO, and therefore is referred to the RO 
for further development as deemed warranted.  The Board 
additionally notes that the disposition of the present appeal 
may render the unemployability claim moot.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that his service-connected 
PTSD has become more severe and therefore warrants a higher 
disability rating.  In particular, the veteran asserts that 
he suffers from increased social and occupational 
inadaptability because of intrusive thoughts, depression, 
insomnia, hypervigilance, and suicide ideation.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims file.  Based upon its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that, giving the 
benefit of the doubt to the veteran, an increase to a 100 
percent rating is warranted for his PTSD, under the schedular 
criteria in effect prior to November 7, 1996.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained by the RO.

2.  On VA examination in June 1996, a medical examiner 
reported that the veteran was significantly depressed, and 
noted, in addition, that the veteran had lost his job in 
November 1995 because of his preoccupation with inner 
feelings relating to his Vietnam combat experiences.

3.  During a Travel Board hearing in August 1998, the 
veterans wife testified that the veteran was talking a great 
deal about suicide, did not usually sleep at night, and 
suffered from episodes of depression, which included crying 
for no apparent reason.

4.  Applying the rating criteria in effect prior to November 
7, 1996, there is an approximate balance of positive and 
negative evidence as to whether the veterans PTSD produces 
demonstrable impairment of social and industrial 
adaptability.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for an evaluation of 100 percent for PTSD are met 
under the schedular provisions in effect prior to November 7, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic Code 9411 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran was 
service connected for PTSD in an October 1993 rating action.  
The disability was evaluated as 30 percent disabling, 
effective from April 1993.  

In June 1996, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran had served as 
a field medic during his tour of duty in Vietnam.  It was 
also noted that the veteran was separated from his wife 
because she could no longer tolerate his screaming in the 
night, his insomnia, and his spacing out.  The veteran 
reported having had a long history of substance abuse, but 
noted that he had been clean for some time and was currently 
on 55 mg of Methadone.  The veteran also stated that he had 
last worked in November 1995 as a custodian at an area 
church.  While employed, the veteran reported that he 
spaced out from time to time.  He indicated that he had 
been unexpectedly terminated from the position, with no 
reason given for the termination, and had, since that time, 
been unemployed.  

On further examination, the veteran was found to be oriented 
in all spheres, and he denied auditory or visual 
hallucinations, and suicidal or homicidal ideations.  The 
veteran was noted to complain of insomnia, intrusive dreams, 
and daily incidents of spacing out, which the examiner 
opined were a  preoccupation with very powerful and 
emotionally wrenching scenes of the veterans experiences in 
Vietnam.  The examiner stated, During [the] interview with 
me, it was clear that [the veteran] is continually troubled 
by very traumatic experiences. . . .  His facial expression 
and his tears, and his general demeanor convinced this 
examiner of the veracity and enormous tragedy of his tale.  
The examiner also noted some hint of paranoid thinking, and 
reported that the veteran from time to time during the 
interview became tearful, choked back sobs, and at times 
found it impossible to speak.  As to sociability, the 
examiner reported the veteran liked to stay home and read, 
and that he was not interested in going out anymore.  

The examiners impression was that the veteran was 
significantly depressed and needed to be on an 
antidepressant, and also needed more supportive psychotherapy 
treatment than once-a-week group therapy.  Furthermore, the 
examiner opined that the veteran had lost his job in November 
1995 because of his preoccupation with a lot of inner 
feelings relating to his Vietnam combat experiences.  The 
diagnosis was PTSD with moderate psychiatric impairment, 
moderate social impairment, and moderate to marked vocational 
impairment.  

In September 1996, the RO received treatment notes, dated 
from September 1995 to August 1996, from the VA Medical 
Center (VAMC) in West Haven.  These records noted the 
veterans participation in group therapy.  In particular, a 
September 1995 progress note reported that the veteran was 
becoming more distressed by his symptomatology, which 
included social isolation, paranoia, irritability, and 
intrusive thoughts, as well as becoming easily startled.  

In a September 1996 rating action, the RO increased the 
veterans disability rating from 30 percent to 50 percent, 
effective from September 1995.  

In March 1997, the veteran submitted a Statement in Support 
of Claim (VA Form 21-4138), in which he reiterated previously 
made contentions regarding his experiences in Vietnam, and 
the effects such experiences had on his mental state.  In 
addition, the veteran noted that, while having a dream about 
Vietnam, he had unknowingly attempted to strike his wife.  

In April 1997, the RO received VAMC West Haven outpatient 
treatment notes, dated from April 1996 to April 1997.  These 
records noted the veterans participation in group therapy.  
In particular, the veteran was noted to be withdrawn in many 
of the sessions and, in a November 1996 progress note, the 
groups therapist reported, Overall [the veterans] 
condition does appear to have significantly deteriorated and 
he does appear unemployable.  Furthermore, progress notes 
in January and April 1997 noted the veteran to be suffering 
from chronic, severe PTSD.  A progress note, dated in 
February 1997, indicated the veteran did not have suicidal or 
homicidal ideations, and that he did not appear to be 
psychotically disorganized.  An April 1997 progress note 
reported the veteran as depressed.  It also noted the 
veterans suicidal ideation, but that he had no current plan 
to act upon it.  

In an April 1997 rating decision, the RO increased the 
veterans disability rating for PTSD from 50 percent to 70 
percent, effective from February 1996.  

In August 1997, the RO received a written statement from the 
veterans wife, and a VA Form 9 (Appeal to Board of Veterans 
Appeals), both dated in July 1997.  In her statement, the 
veterans wife reported that the veterans PTSD had grown 
increasingly worse.  She noted that he took short naps during 
which he would talk in his sleep about Vietnam.  In addition, 
the veteran was noted as almost never sleeping, and he would 
walk around the couples home during the night, repeatedly 
checking the windows.  The veterans wife also noted that the 
veteran was prone to fits of violence, and had irrational 
arguments with family members.  Furthermore, the veterans 
wife reported that, while she did not believe he would commit 
suicide, the veteran did put himself in situations that might 
bring on his death, but by someone elses hand.  In the VA 
Form 9, the veteran reiterated previously made contentions 
regarding the effect his PTSD had on his mental state, and 
how it had effected his life.  

In August 1998, the veteran, along with his wife and his 
daughter, testified before the undersigned during a Travel 
Board hearing at the VARO in Hartford.  Under questioning, 
the veterans wife noted that the veteran talked a great deal 
about suicide, did not usually sleep at night, and had been 
taking Trazodone and Ativan.  She also reported that the 
veteran suffered from depression, which included crying for 
no apparent reason.  The veterans daughter noted that the 
veteran had apparently lost interest in everyday activities, 
would sometimes cry out in his sleep, had recently talked of 
committing suicide, and would hide in the house during 
depressive episodes.  In addition, the veterans wife added 
that the veterans short-term memory was very sketchy, but 
his long term memory was fine.  She also recounted an 
incident in which the veteran fired a gun above her head 
while the couple were together in their home.  The veteran 
testified that he felt comfortable being alone, and that he 
did not like to be around too many people.  He noted that 
upon returning from Vietnam, he had worked as a jet engine 
mechanic, a radiator repairman, a security guard, and as a 
handyman/custodian for two churches.  He stated that he had, 
on a few occasions, played Russian roulette with a gun.  He 
also described panic attacks in which he would feel closed in 
and, if driving, need to jump out of the car.  He felt as if 
his head were going 100 miles an hour, in all different 
directions.

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
appellants assertion that his service-connected PTSD is more 
severe then previously evaluated.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veterans appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1998).  The RO applied the revised criteria in its 
recent evaluation of the veterans service-connected PTSD, 
and the veteran was notified of its decision in an April 1997 
Supplemental SOC, which granted, in part, the veterans claim 
for an increased evaluation.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veterans service-connected PTSD 
under both the old and current regulations to determine 
whether the veteran is entitled to an increased evaluation 
under either set of criteria.

Prior to the regulatory changes, the veterans service-
connected PTSD had assigned to it a 50 percent rating under 
38 C.F.R. § 4.132, Diagnostic Code 9411, Post traumatic 
stress disorder, as in effect before November 7, 1996.  
Based on that regulatory scheme, the severity of a 
psychiatric disability was based upon evaluating how the 
actual symptomatology affected social and industrial 
adaptability.  38 C.F.R. § 4.130.  Evidence of social 
inadaptability was evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129.  Two of the most important 
determinants of disability were time lost from gainful work, 
and decrease in work efficiency.  The condition of an 
emotionally sick veteran with a good work record was not to 
be undervalued, however, nor his condition overvalued based 
on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Under DC 9411, pre-November 7, 1996, a 100 percent rating was 
assigned under these criteria:  The attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  A 70 
percent rating was assigned where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, during which the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, DC 9411 (1996).  The 
Board also notes that the criteria in 38 C.F.R. § 4.132, DC 
9411, for a 100 percent rating are separate and independent 
bases for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet.App. 95, 97 (1994).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Subsequent to the 
regulatory changes effective on and after November 7, 1996, 
the veterans service-connected PTSD was assigned a 70 
percent rating under 38 C.F.R. § 4.130.  When evaluating a 
mental disorder under the new regulatory scheme, the RO shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veterans capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiners assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Under the current criteria, a 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  For a disability rating of 100 
percent, the veteran must show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
though processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (1998).   

A review of the evidence reflects that the most recent VA 
examination of the veteran was conducted in June 1996.  In 
that instance, the examiner found the veteran to be 
significantly depressed.  The examiner also opined that the 
veteran had lost his job in November 1995 because of his 
preoccupation with a lot of inner feelings relating to his 
Vietnam combat experiences.  The diagnosis was PTSD with 
moderate psychiatric impairment, moderate social impairment 
and moderate to marked vocational impairment.  Various 
progress and treatment notes, including those associated with 
group therapy, in particular note the veterans affect as 
withdrawn, and categorize his PTSD as chronic and severe.  
The groups therapist noted that the veteran was apparently 
unemployable.  The veteran was also reported to be worried 
about what he believed to be an increase in his 
symptomatology, which included paranoia, irritability, 
intrusive thoughts, and social isolation.

In addition to treatment notes, statements from both the 
veteran and his wife were received by the RO.  The veterans 
wife noted that the veteran almost never slept, and would 
walk around the couples home all night, repeatedly checking 
the windows.  She also noted that the veteran was prone to 
fits of violence, and had irrational arguments with his 
family members.  The veterans daughter testified that her 
father had gotten worse since losing his job, and had spoken 
of Vietnam experiences and of wanting to kill himself.  At 
his Travel Board hearing, the veterans testimony centered 
around his thoughts of suicide, his lack of sleep, and his 
depressive episodes, during which he would begin to cry and 
go off and hide in his home.  It was also noted that the 
veteran had not been employed since 1995, although his wife 
commented that he had loved his custodial job at the church.  
The veteran also reported that he like to stay inside and 
read, and was not interested in getting out and meeting 
others.  

As noted above, in evaluating the veterans disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  We 
note that the veterans history appears to indicate an 
ability to find and obtain work, even though he has not been 
able to maintain a particular job for any extended period of 
time.  The veteran lost his most recent job in November 1995, 
although no reason was given for his firing, and during his 
employment he apparently suffered with spacing out 
spells.  When this fact is weighed with the various progress 
notes and clinical findings of record, we find that the 
evidence as between a 70 percent and 100 percent rating does 
not support the higher rating by a preponderance, but is in 
relative equipoise, and we therefore give the benefit of the 
doubt to the veteran and award the higher of the two ratings.

In reaching this conclusion, we note that the veterans 
disability was labeled as chronic, severe PTSD by a 
therapist.  However, while the veteran does appear to be 
capable of working, his spacing out spells, along with 
his current mental and emotional state, as documented in 
written statements and verbal testimony, raises doubts about 
his ability to remain gainfully employed.  Furthermore, a 
therapists assessment in November 1996 noted that the 
veteran did appear unemployable.  Therefore, under the 
reasonable doubt doctrine, where we find an approximate 
balance of positive and negative evidence on the merits of 
the claim, the benefit of the doubt shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (1998).  

Since reasonable doubt as to the degree of the disability 
shall be resolved in the veterans favor, the Board finds an 
increased evaluation to 100 percent is warranted for the 
veterans service-connected PTSD under the schedular criteria 
in section 4.132, DC 9411, in effect prior to November 7, 
1996.

The Board notes that, since we are holding that a 100 percent 
disability rating is assignable to the veterans PTSD under 
the old criteria, consideration will not be given, at this 
time, to whether the veterans disability would also warrant 
an increased rating to 100 percent under the new criteria.  
In any future evaluation, however, consideration would only 
be given to the criteria in effect on and after November 7, 
1996.

ORDER

A 100 percent evaluation for PTSD is granted under the 
schedular criteria in effect before November 7, 1996, subject 
to the laws and regulations governing the payment of monetary 
benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
